          Case 4:19-cv-00655-BSM Document 40 Filed 09/11/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


JANICE HARGROVE WARREN                                                            PLAINTIFF

v.                              Case No. 4:19-cv-00655-BSM

CHARLES MCNULTY, et al.                                                           DEFENDANTS

          RESPONSE TO DEFENDANTS MOTION FOR SUMMARY JUDGMENT

       Plaintiff, by and through her legal counsel, SARAH HOWARD JENKINS, PLLC, responds

to Defendants Motion for Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure, allege and says:



       1. There is sufficient evidence to support all of Plaintiff’s claims in this case.



       2. There are genuine issues of material fact in this matter and Defendants, controlling law, are

not entitled to summary judgment.

       3. In support of their Motion, Defendants have relied upon Exhibit H – Excerpts from the

Deposition Transcript of Dr. Linda Remele and Exhibit I – Issues Leading to a Lack of Confidence in

Dr. Warren. A substantial part of this evidence is not within Linda Remele's personal knowledge, is

hearsay, and not within a hearsay exception, and is false.

       4. Plaintiff Objects to Exhibits H & I, and moves this Court to strike those Exhibits.

       5. Plaintiff served supplemental responses to Defendants' Third Set of Interrogatories on

August 3, 2020, that includes evidence that support the conclusion that Linda Remele is using

evidence knowingly to cover intentional discrimination;

       6. Plaintiff supports her response with the follow documents and Exhibit
         Case 4:19-cv-00655-BSM Document 40 Filed 09/11/20 Page 2 of 2




WHEREFORE, Plaintiff ask this Court, first, to deny Defendants' Motion for Summary

Judgment. Second, should this Court bar the admission of Exhibits H & I, grant Plaintiff

Summary Judgment pursuant to Fed. R. Civ. Pro. 56 (e)(4) and 56(f)(1).



                             Respectfully submitted this 9th day of September, 2020,
                                            Sarah Howard Jenkins
                                            Arkansas Bar #97046
                                            SARAH HOWARD JENKINS, PLLC
                                            P.O. Box 242694
                                            Little Rock, Arkansas 72223
                                            Phone: (501) 406-0905
                                            sarah@shjenkinslaw.com (email)
